Title: From Thomas Jefferson to John Coalter, 19 November 1799
From: Jefferson, Thomas
To: Coalter, John



Dear Sir
Monticello Nov. 19. 99.

I trouble you again on the subject of mr Clarke. Amherst court is […] [over] without my hearing from him; and as I shall set out for Philadelphia shortly & be absent 6. months, it is necessary for me to bring the matter to some certain […] if mr Clarke will [arrange paiment] […] I shall be contented. but he […] it un[reasonable] after these delays that I should require the engagement of some man of known punctuality who will […] to make the [debt? his own] & to pay […] [will not suit]. if this cannot be done, I must […] of you to bring a suit [against] […]. drop me a line immediately […] [to] you the originals of which I before forwarded a copy. I shall […] the 2d. week of December, so must hear from you before that. […] you shall have [attach]ed the money in [another way], after deducting your [commission?] […] be so good as to remit the balance to me if here, and […] to […] my merchant in Milton. I am with great esteem Dear Sir
Your most obedt servt

Th: Jefferson

